On Rehearing.
By the WHOLE COURT.
ROGERS, J.
A rehearing was ordered in this case for the sole purpose of reconsidering the amount of the judgment rendered in favor of plaintiff. A re-examination of the case'on that point has satisfied us that the judgment was excessive.
There is no ease analogous to the present one in our jurisprudence where the court has allowed damages even approximating the amount awarded in the instant suit. The damages in all of these cases, many of them of a more aggravated and serious nature than the present one, range from $100 to $1,-500.
While it would be impossible to fix upon any particular sum of money which would *585compensate plaintiff for the humiliation and injury which she suffered at the hands of the defendant, there must be, nevertheless, some reasonable basis for the award, and the court should not impose a penalty in money greater, perhaps, than the defendant can pay.
We think that under all the circumstances of this case a judgment in plaintiff’s favor of $2,500 will do equal justice between the parties, and not be out of line with our former jurisprudence when considered in connection with present day economic conditions.
The favorable judgment in the case is in itself a vindication of the plaintiff and a rebuke to the defendant.
For the reasons assigned, our former decree is recalled, and it is now ordered that the judgment appealed from be amended by reducing the judgment in favor of plaintiff and against defendant from $5,000 to $2,500, and that as thus amended the said judgment be affirmed. Plaintiff to pay costs of appeal.
LAND, Ji., dissents as to reduction of judgment.